Citation Nr: 1316043	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  07-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the hands.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1965 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims.

In June 2009 and February 2012, the Board remanded these matters for further evidentiary development.

The Veteran's original claim additionally sought service connection for a mental disorder.  In August 2011, while the case was in remand status, the Veteran was granted service connection for major depressive disorder, evaluated as 50 percent disabling effective January 3, 2007.  The Veteran has not disagreed with either the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that when an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, the matter has been resolved and is not in appellate status.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has scarring of the hands which has been related to service by competent evidence.  


CONCLUSION OF LAW

Scarring of the hands was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to grant the claim for service connection for residuals of an injury to the hands; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

If an organic diseases of the nervous systems becomes manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), with chronic disabilities listed 38 C.F.R. § 3.309(a) such as organic diseases of the nervous system, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007), see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that he has residuals of an injury to his hands which were incurred in service.  The Veteran and his representative note that the Veteran has current scars on his hands which were the result of injuries that were incurred in service.

The Veteran's service treatment records indicate that in January 1967, the Veteran presented with pain in his right hand and little finger after a right hand injury.  X-rays were normal.

Also in January 1967, he cut his left hand with a knife which resulted in a 1 cm cut in length cut.

In February 1967, he presented with complaints of distal ulnar nerve paresthesia of the left 5th finger.

In April 1967 he presented with complaints of progressively worsening hand pain that originated after he hit his hand on a table 2 weeks before.  It was noted that there was a healing scar on his 5th right knuckle.

In May 1967, the Veteran presented with pain in his hands.  

In June 1967, he suffered a laceration to the first finger of his left hand while attempting to clean a carving knife. 

In September 1967, he strained collateral ligaments in his left hand playing basketball.  X-rays of his hands in September 1967 were normal.

The Veteran's December 1967 separation examination was negative for complaints, treatments or notations regarding a disability of the hands.

Post-service, an October 1981 treatment report noted that the Veteran reported suffering frostbite in the hands in 1977.  Additionally, a March 1982 administrative decision noted that the Veteran reported suffering frostbite to the hands while outside inspecting boxcars for his job after his service.

A March 1982 consultation sheet indicated that there was evidence of carpal tunnel syndrome and ulnar neuropathy on the left.  Otherwise, the study was normal.

In February 1983, the Veteran presented with complaints of bilateral hand pain.

In December 1995, the Veteran presented to the emergency room with a laceration of his left index finger.

In June 1999, the Veteran presented with complaints of pain in his left wrist.

The Veteran underwent a VA examination in January 2010.  The examiner noted that during service, the Veteran was seen on multiple occasions for injuries to his hands while working as a cook.  The Veteran also reported that he suffered from frostbite of his hands while working on a flight line in England but the examiner noted that while the multiple hand injuries were documented in the Veteran's file, there was no evidence of in-service frostbite.  Since leaving the service, the Veteran had intermittent problems with his hands.  The examiner noted that the Veteran underwent a neurological examination of his hands that indicated that light touch, pinprick vibration and position sense were all normal.  The examiner found that the Veteran had a "pretty good" neurological evaluation of the upper extremities.  The Veteran presented with complaints of constant pain in both hands.  On examination, there was no swelling deformity or tenderness.  Sensation was intact.  The diagnosis was hand pain of unknown etiology.  The examiner noted that the Veteran suffered multiple minor hand injuries in service but that most of them required nothing more than a trip to the emergency room for "a stitch or two" and the Veteran returned to work.  The history of frostbite could not be confirmed by medical evidence although it was possible that the symptoms that he was not experiencing could date back to his frostbite.  The examiner concluded however that there was insufficient evidence to attribute his current hand symptoms to anything that happened while he was on active duty.

The VA examiner who conducted the January 2010 VA examination provided an addendum opinion in July 2011.  The examiner noted that since his report in January 2010, there has been evidence of carpal tunnel syndrome.  He noted that at the time, he did not feel that the Veteran had carpal tunnel syndrome.  He did have multiple injuries to his hands and fingers while in service and frostbite of both hands, but these types of events did not normally cause carpal tunnel syndrome.  The examiner noted that carpal tunnel syndrome is in the wrist, and not the hands.  He did not feel that the Veteran had carpal tunnel syndrome and was not sure he had it now.  However, "certainly the cuts and abrasions which the Veteran sustained while working as a cook in the Air Force" would not precipitate carpal tunnel syndrome 35 years later.  The examiner was "not really sure about the frostbite" but noted that the hand injuries in service were not related to the Veteran's carpal tunnel syndrome (if this was the current diagnosis).

Initially, the Board notes that at various times the Veteran has claimed that he suffered residuals of frostbite that he incurred during his military service.  However, the Board notes that the Veteran's service treatment records are negative for treatment or complaints of frostbite of the hands or cold weather residuals.  Additionally, the January 2010 VA examiner specifically determined that a history of frostbite could not be confirmed by medical evidence.  The Board also notes that on multiple occasions, the Veteran himself noted that he suffered frostbite doing post-service work where he was inspecting boxcars.

As a result, the Board finds that the record does not establish that any residuals of the Veteran's claimed frostbite is related to his military service.

The Board also noted that there is conflicting evidence on whether the Veteran has a current diagnosis of carpal tunnel syndrome.  Notably, while medical documentation notes a diagnosis of carpal tunnel syndrome, in his July 2011 addendum, the VA examiner indicated that at the time of the January 2010 VA examination, the Veteran did not have carpal tunnel syndrome.

Regarding both frostbite residuals and carpal tunnel syndrome, the Board notes that there is no probative evidence that there exists a nexus between any current frostbite residuals or carpal tunnel syndrome and the Veteran's military service.  In regard to carpal tunnel syndrome, such was not diagnosed, noted or identified during service.  See section 3.303(b) relating to organic disease of the nervous system.  To the extent that he att5empts to relate frostbite and CTS to service, such lay evidence is not credible.  Here, we are not presented with silence alone.  Rather, he denied pertinent pathology prior to separation and the separation examination disclosed that the skin, upper extremities and neurologic system were normal.  We also note that when he filed a claim for benefits in 1982, he placed the onset of frostbite as 1977.  The most probative evidence establishes that there was a remote onset of disability unrelated to service.  Furthermore, his in-service reports and the separation examination are far more probative than his remote claim for benefits. 

As noted above, the January 2010 VA examiner concluded that there was insufficient evidence to attribute his current hand symptoms to anything that happened while he was on active duty.  Notably, neither the Veteran nor his representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between any current frostbite residuals or carpal tunnel syndrome and service.

However, as noted in the Veteran's representative's April 2013 Informal Hearing Presentation, the Veteran has current scars that resulted from his in-service injuries sustained while working as a cook.

As noted above, the Veteran suffered a multitude of minor injuries that required stitches and multiple visits for treatment during his service.  As a result, the current evidence demonstrates that he has residual scarring of his hands.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for scarring of the hands is warranted. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the service connection for scarring of the hands is warranted. 


ORDER

Entitlement to service connection for residuals of an injury to the hands is granted.


REMAND

The Veteran contends that his current bilateral hearing loss disability and his current tinnitus are the result of his in-service noise exposure, to include when he was working on aircrafts on flight lines.

Audiological findings of record, to include findings from June 2010 and February 2011 VA audiological examinations, show that the Veteran currently meets the regulatory hearing thresholds for impaired hearing.  38 C.F.R. § 3.385. 

Thus, this matter turns on the nexus question, i.e., competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  In order to resolve this question, the Veteran was most recently afforded a VA audiological examination in February 2011.  The examiner opined that the Veteran's tinnitus and bilateral hearing loss was not caused by or a result of acoustic trauma in the military.  The examiner noted that the Veteran's hearing was assessed by valid measurements at enlistment and discharge and these examinations identified normal hearing across the frequency range of 500 Hz through 4000 Hz.  

The Board finds that the most recent VA examination is not adequate.  In part, the examiner concluded that the separation examination was normal.  However, there was a clear abnormality at 6000Hz.  Although findings at 6000Hz are not considered under 38 C.F.R. § 3.385, all findings are considered for the purpose of determining if there was disease or injury.

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2012).

Also, the examiner should render an opinion in terms of clarifying the etiology of the Veteran's tinnitus.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2012).  The Board notes that the examiner in February 2011 determined that the good hearing that the Veteran displayed in 1967 and the pattern of his present hearing loss was not indicative of a recent onset of tinnitus attributable to acoustic trauma from years ago.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the February 2011 VA examiner regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss disability in either or both ears and tinnitus had their onset in service, or are the result of disease or injury incurred or aggravated during service-to include noise exposure to jet engines and egress on the flight lines.  The examiner should reconcile any opinion with the service treatment records and the Veteran's lay statements.  The examiner should specifically address the Veteran's abnormality at 6000Hz on his audiometric testing at his December 1967 separation examination.  The examiner should provide a rationale for the opinions.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

If the examiner who conducted the February 2011 VA audio examination is unavailable, the requisite medical opinion should be obtained from another appropriately qualified clinician.  If the alternate clinician is unable to complete the addendum without conducting a new examination, then a new examination should be scheduled.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


